UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SWANSON GROUP MFG. LLC, ef al., )
Plaintiffs,
v. Civil Case No. 15-1419 (RJL)
DAVID L. BERNHARDT, Secretary of
the Interior, ) F I L E Dp
Defendant. SEP 30 2019
MEMORANDUM OPINION ——_ courts for ihe Dstietet Columb

 

(September@P 2019) [Dkt. #4 54, 57]

In the Oregon and California Railroad and Coos Bay Wagon Road Grant Lands Act
of 1937, 43 U.S.C. §§ 2601-05 (“the O&C Act’), Congress mandated that the Department
of the Interior must sell or offer for sale, every year, timber from land subject to the Act in
an amount “not less than the annual sustained yield capacity [of the land] when the same
has been determined and declared.” /d. § 2601. Plaintiffs Starfire Lumber Company and

South Coast Lumber Company! (collectively, “plaintiffs”) allege that the Bureau of Land

 

' Additional plaintiffs were named in the complaint, but Starfire Lumber Company and South Coast Lumber
Company are the only two that remain in this suit. On June 28, 2016, I dismissed the American Forest
Resource Council, Douglas Timber Operators, Swanson Group Manufacturing, Hull-Oaks Lumber
Company, Seneca Jones Timber Company, Seneca Sawmill Company, Freres Lumber Company, C & D
Lumber Company, Starfire Lumber Company, Boise Cascade Wood Products, South Coast Lumber
Company, Robert Ragon, Scott Keep, and Robert Freres, Jr. for failure to satisfy Article III’s standing
requirements. See Swanson Grp. Mfg. LLC v. Jewell, 195 F. Supp. 3d 66, 72-79 (D.D.C. 2016) (“Swanson
IV’). After a change in the governing law, several of the dismissed plaintiffs moved for reconsideration. |
granted that motion in part, reinstating only Starfire and South Coast. See Mem. Order at 4 (Sept. 29, 2017)
[Dkt #52]. In their Motion for Summary Judgment, plaintiffs seek to, again, relitigate standing for several
of the previously dismissed parties. But because two plaintiffs were already reinstated and have standing
to press the claims at issue, J “need not address whether the other plaintiffs have standing” as well.
Carpenters Indus. Council v. Zinke, 854 F.3d 1,9 (D.C. Cir. 2017); see also Mountain States Legal Found.
v. Glickman, 92 F.3d 1228, 1232 (D.C. Cir. 1996) (“For each claim, if constitutional and prudential standing

1
Management (“BLM”), the agency within the Department of the Interior responsible for
administering O&C land, routinely violates this timber sale mandate. They sued the
Secretary of the Interior? (“defendant”), seeking to compel his compliance with the O&C
Act, and have now moved for summary judgment. Defendant cross-moved for judgment
in its favor. Because I conclude that BLM has violated the O&C Act, and for all of the
reasons that follow, plaintiffs’ motion will be GRANTED IN PART, and defendant’s
cross-motion will be DENIED.
BACKGROUND

“The O&C Act governs BLM’s management of approximately two million acres of
land in western Oregon....” Am. Forest Res. Council v. Steed, No. 16-1599, 2019 WL
1440887, at *2 (D.D.C. Mar. 31, 2019). Timberland subject to the Act must “be
managed ... for permanent forest production.” 43 U.S.C. § 2601. And every year, timber
that is grown on O&C land must be sold or offered for sale. In the O&C Act, Congress
provides that “timber . . . in an amount not less than one-half billion feet board measure, or
not less than the annual sustained yield capacity when the same has been determined and
declared, shall be sold annually, or so much thereof as can be sold at reasonable prices on
anormal market.” /d.

BLM is the federal agency responsible both for “determin[ing]| and declar[ing]” the

O&C land’s “annual sustained yield capacity,” 43 U.S.C. § 2601, and for administering the

 

can be shown for at least one plaintiff, we need not consider the standing of the other plaintiffs to raise that
claim.”). I decline to do so here.

* The Secretary of the Interior was named as the defendant in his official capacity as the official who
oversees BLM. See Corrected Compl. {9 1, 69 [Dkt. # 5].

2
required timber sales. See U.S. Dep’t of the Interior, BLM, O&C Sustained Yield Act: the
Land, the Law, the Legacy (1937-1987) at 13-15, 17, available at https://www.blm.gov/
or/files/OC_History.pdf. In 1995, BLM issued resource management plans (“the 1995
RMPs”) that divided O&C land into five districts and one resource planning area. See
Administrative Record (“AR”) at AR_ 20459; AR_20528-529; AR 20582; AR 20687;
AR_ 20758; AR 20947; AR_21041; AR 21232; AR 21250; AR_21585; AR_21663;
AR_ 21842; AR_21900 [Dkt. # 64]. The 1995 RMPs then declared a base allowable sale
quantity (“ASQ”) for each district or area. See AR_20528; AR_20758; AR_21041;
AR_21250; AR_ 21663; AR_21900. Defendant represents that BLM uses the term “ASQ”
synonymously with ‘annual sustained yield capacity,” the phrase that appears in the O&C
Act’s timber sale mandate. See Fed. Def.’s Cross-Mot. Summ. J. at 4 [Dkt. #57]. But
BLM also cautions that the ASQs declared in the 1995 RMPs are merely “estimate[s] of
annual average timber sale volume likely to be achieved from lands allocated to planned,
sustainable harvest.” AR 20528. The 1995 RMPs provide that “[t]he actual sustainable
timber sale level... may deviate by as much as 20 percent from the identified [ASQ].”
AR_20529.

The 1995 RMPs remained in effect through 2015, when this suit was filed. The next
year, however, BLM adopted new resource management plans (“the 2016 RMPs”) with
adjusted base ASQs. See Northwestern & Coastal Oregon Record of Decision (“NCO
ROD”) at 6 [Dkt. # 57-5]; Southwestern Oregon Record of Decision (“SWO ROD”) at 5
[Dkt. # 57-6]. The new RMPs increased the extent to which BLM could deviate from the

base ASQs in a given year, permitting “as much as 40 percent variation on an annual basis.”

3
NCO ROD at 6; see also SWO ROD at 6. But they required BLM to maintain harvest
levels within 20% or 30% of the ASQs—depending on the district—over the course of a
decade. See NCO ROD at 6; SWO ROD at 6.

Plaintiffs purchase timber grown on land subject to the O&C Act and use the timber
to produce forest products. BLM’s annual sustained yield capacity declarations, therefore,
affect the timber supply available to plaintiffs, and BLM’s failure to offer for sale a volume
of timber commensurate with those declarations harms plaintiffs’ businesses. As a factual
matter, there is little dispute that such failures have occurred. BLM has “acknowledged a
shortfall in timber volume offered” for sale as a “result of unforeseen circumstances and
shortcomings in the 1995 RMPs.” Decl. of Richard Hardt in Supp. of Fed. Def.’s Cross-
Mot. Summ. J. (“Hardt Decl.’’) 4 2 [Dkt. # 57-7]. In Counts One and Four of the operative
complaint,’ plaintiffs allege that BLM violates the O&C Act and the Administrative
Procedure Act, 5 U.S.C. § 706 (“the APA”), every year that annual timber offerings are
less than the declared annual sustained yield capacity. See Corrected Compl. 44 97-101,
117-119.

This is not the first time plaintiffs have sued to challenge a shortfall in O&C timber
sales. By their “own admission, this action seeks to restate plaintiffs’ claims from Swanson
Group Mfg. LLC v. Jewell, No. 10cv1843 (filed on Oct. 29, 2010) (‘Swanson J’) and related

claims from Swanson Group Mfg. LLC v. Director, No. 14-211, 2015 WL 5693429 (D.D.C.

 

* At the outset of this case, plaintiffs also raised two additional claims, in which they challenged defendant’s
methodology for estimating the number of Northern Spotted Owls affected by O&C timber sales. Those
claims—Counts Two and Three—have been dismissed. See Swanson IV, 195 F. Supp. 3d at 76.

4
2015) (‘Swanson IP) with new evidence regarding standing.” Swanson IV, 195 F. Supp.
3d at 71.

Nor is this the first time I have been confronted with a motion for summary
judgment on these claims. “In Swanson I, I granted summary judgment in favor of the
plaintiffs,” after determining that BLM’s “failure to offer for sale a declared amount of
timber from two western Oregon districts” was unlawful. Swanson IV, 195 F. Supp. 3d at
71. In Swanson II, plaintiffs sought to extend the holding from Swanson / to timber sales
in additional O&C districts. See id. But before Swanson I] could be resolved on the merits,
our Circuit Court dismissed the Swanson I complaint, reasoning that plaintiffs lacked
Article III standing. See Swanson Group Mfg. LLC v. Jewell, 790 F.3d 235, 239-40 (D.C.
Cir. 2015) (‘Swanson IIT’). In accordance with the Circuit Court’s decision, I then
dismissed Swanson I] on the same grounds. See Swanson IT, 2015 WL 5693429, at *4. In
response, plaintiffs reasserted their claims in this suit with their “new evidence regarding
standing.” Swanson IV, 195 F. Supp. 3d at 71.

Plaintiffs have now moved for summary judgment on the reasserted claims.
Defendant responded with a cross-motion for summary judgment in its favor. Both
motions are ripe for resolution.

STANDARD OF REVIEW

Summary judgment is appropriate when no genuine dispute exists as to any material
fact and the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P.
56(a). In the context of agency review, “[s]ummary judgment . . . serves as the mechanism

for deciding, as a matter of law, whether the agency action is supported by the

5
administrative record and otherwise consistent with the APA standard of review.” Sierra
Club v. Mainella, 459 F. Supp. 2d 76, 90 (D.D.C. 2006). Agency actions do not satisfy the
APA standard of review when they are “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).
ANALYSIS

In Swanson I, | determined that the timber sale mandate in the O&C Act “conveys
a clear requirement: once BLM declares an annual sustained yield capacity, it must sell that
amount [of timber] or so much thereof as can be sold at reasonable prices on a normal
market” every year. 951 F. Supp. 2d 75, 81-82 (D.D.C. 2013). My determination followed
directly from the statutory language. “Under the O & C Act, ‘[t]he annual productive
capacity for [O&C] lands shall be determined and declared... [and] timber from said
lands in an amount not less than one-half billion feet board measure, or not less than the
annual sustained yield capacity when the same has been determined and declared, shall be
sold annually, or so much thereof as can be sold at reasonable prices on a normal
market.’” Jd. (quoting 43 U.S.C. § 1181a, now codified at 43 U.S.C. § 2601 (second
alteration added; emphasis in Swanson J)). These are mandatory directives: Congress
decreed that the Department of the Interior “shall”? declare a sustained yield capacity and
“shall” sell or offer for sale annually an amount of timber that is not less than that declared
capacity. 43 U.S.C. § 2601; see Swanson I, 951 F. Supp. 2d at 81 (citing Allied Pilots Ass’n
v. Pension Benefit Guar. Corp., 334 F.3d 93, 98 (D.C. Cir. 2003) for “the well-recognized
principle that the word ‘shall’ is ordinarily the language of command”). ‘“[S}hall,” I

explained in Swanson J, “means shall.” 951 F. Supp. 2d at 82 (quotation marks omitted).

6
Defendant disputes this. It argues that the timber sale mandate in the O&C Act
imposes no non-discretionary duty on BLM. But this reading of the Act is contrary to the
straightforward interpretation of the statutory language in Swanson J, and nothing has
changed since Swanson I issued that affects the analysis. The relevant text of the O&C
Act, including its mandatory language, remains the same. See 43 U.S.C. § 2601. That text
still “conveys a clear requirement.” Swanson I, 951 F. Supp. 2d at 81. And shall still
means and shall. Swanson I was vacated on standing grounds, but the Circuit Court said
nothing in its opinion that calls into question the plain-language-reading of the O&C Act
on which the merits analysis was based. See generally Swanson III, 790 F.3d at 235-
46. Accordingly, the parties’ dispute over the meaning of the timber sale mandate in this
case must be resolved the same way it was resolved in Swanson I. Every year, BLM is
required to sell or offer for sale an amount of timber that is not less than the declared annual
sustained yield capacity of the timberland subject to the O&C Act. See 43 U.S.C. § 2601;
Swanson I, 951 F. Supp. 2d at 81-82.

Defendant also argues that courts lack the power to review or remedy a violation of
the O&C Act’s timber sale mandate, but these contentions were likewise raised and
resolved in Swanson I. There, I held that “the [O&C] Act clearly compels BLM to offer
for sale the annual sustained yield capacity,” and the “mandate is sufficiently discrete to
warrant judicial review and enforcement.” Swanson I, 951 F. Supp. 2d at 83; cf Habitat
Educ. Ctr. v. U.S. Forest Serv., 609 F.3d 897, 899-904 (7th Cir. 2010) (reviewing an
environmental impact statement prepared in connection with a timber sale by a federal
agency); Klamath-Siskiyou Wildlands Ctr. v. Bureau of Land Mgmt., 387 F.3d 989, 992—

7
97 (9th Cir. 2004) (same). Again, the relevant statutory language has not changed since
Swanson I. So again, there is no reason to alter my earlier holding: “failing to sell or offer
for sale the annual sustained yield capacit[y]” that BLM has declared for a given year
‘“warrant[s] [judicial] relief under [5S U.S.C.] § 706(2).” Swanson I, 951 F. Supp. 2d at 84.

Each side, however, raises an issue that was not addressed in Swanson J. First,
defendant points out that the RMPs that govern O&C land have changed. When Swanson
I was decided, the 1995 RMPs were in effect. Those RMPs set district-specific base ASQ
volumes and “state[d] that the actual sustainable timber sale level... may deviate by as
much as 20 percent from the identified [ASQ].” Swanson I, 951 F. Supp. 2d at 78
(quotation marks omitted). The annual sustained yield capacity declarations in the 2016
RMPs take similar form—they set a base ASQ for each O&C district and a permissible
yearly variance from that base. See NCO ROD at 6; SWO ROD at 5-6. BLM marginally

increased the O&C lands’ overall ASQ in 2016,’ and it now allows “as much as 40 percent

variation” from the ASQ “on an annual basis.”» NCO ROD at 6; see also SWO ROD at 6.

 

* Defendant provided a table comparing the ASQ volumes declared in the 1995 RMPs with those declared
in the 2016 RMPs:

 

 

 

 

 

 

 

 

 

 

District Total (Acres) | 1995 Matrix 1995 ASQ 2016 Harvest 2016 ASQ
(Sustained (Acres) (MMbf) Land Base (MMbf)
Yield Unit) (Acres)

Coos Bay 309,000 62,000 27 32,989 12
Eugene 314,100 69,000 33 64,618 53
Roseburg 419,000 91,000 45 72,222 32
Salem 398,100 62,000 35 103,968 65
Medford 859,100 191,000 57 186,204 37
Klamath Falls 51,300 23,500 6 37,069 6

Total 2,350,600 498,500 203 498,597 205

 

 

 

 

 

 

Fed. Def.’s Cross-Mot. Summ. J. at 10 (footnote omitted) (citing Hardt Decl. {| 5-6; U.S. Dep’t of the
Interior, BLM, Resource Management Plan Evaluation Report: Western Oregon Districts, App. 3 at 15,
App. 4 at 9, App. 5 at 14, App. 6 at 22, App. 7 at 14, App. 8 at 8 (Aug. 2012) [Dkt. # 57-1]); see also NCO
ROD at 6; SWO ROD at 5-6; AR_20528; AR_ 20758; AR_21041; AR_21250; AR_21663; AR_21900.

8
Defendant argues that BLM’s adoption of these new RMPs moots this case. When
an agency “rescind[s] and replace[s] a challenged regulation,” the general rule is that
“litigation over the legality of the original regulation becomes moot.” Akiachak Native
Cmty. v. United States Dep’t of Interior, 827 F.3d 100, 113 (D.C. Cir. 2016). Couching
this suit as a challenge to the 1995 RMPs, defendant contends that this general rule should
apply here. The 1995 RMPs have been “superseded and no longer govern[] BLM actions
on the O&C lands.” Fed. Def.’s Cross-Mot. Summ. J. at 20. So, according to defendant,
any relief that could have been provided for a violation of those RMPs is no longer
available.

But defendant misconstrues plaintiffs’ case. Neither of the claims remaining in this
suit challenge “the legality of [a] ... regulation.” Akiachak Native Cmty., 827 F.3d at 113.
Rather, plaintiffs allege that BLM “violated [a] non-discretionary duty” imposed by the
O&C Act. Corrected Compl. § 100; see also id. § 119. Through that statute, Congress
requires that BLM set an annual sustained yield capacity and then sell or offer for sale a
commensurate amount of timber. See 43 U.S.C. § 2601. BLM chooses to discharge the
first obligation through the issuance of RMPs, and so long as it does so, RMPs will inform
any determination whether BLM is complying with the timber sale mandate. But the duty
to sell the timber is imposed by the congressional enactment. Rescinding the 1995 RMPs
does not moot the question whether BLM has violated or is violating a statutory mandate.

In any event, notwithstanding the general rule that repealing a regulation ends
litigation over it, agencies cannot moot a case by rescinding a challenged policy, then

“replacing it with one that differs only in some insignificant respect.” Northeastern Fla.

9
Chapter of the Associated Gen. Contractors v. City of Jacksonville, 508 U.S. 656, 662
(1993); see also Am. Freedom Def. Initiative v. WMATA, 901 F.3d 356, 362 (D.C. Cir.
2018) (holding that a case is not moot after defendant “repeal[ed] the challenged
Moratorium, but . . . replaced the Moratorium with a policy that is fundamentally similar’).
The 2016 RMPs are, for the purposes of this suit, materially similar to their 1995
predecessors. BLM set an annual sustained yield capacity for each O&C district in the
1995 RMPs, and the O&C Act required it to sell or offer for sale timber in an amount “not
less than [those] annual sustained yield capacit[ies]” so long as the 1995 RMPs were in
force. 43 U.S.C. § 2601. BLM set similar district-based annual sustained yield capacities
in the 2016 RMPs, see supra p. 8 n.3, and the O&C Act still requires that BLM sell or offer
for sale a commensurate amount of timber. Because plaintiffs purchase timber from BLM,
they were harmed when BLM failed to sell the statutorily required volume of timber from
1995 through 2015. And they are harmed “in the same fundamental way,” Northeastern
Florida, 508 U.S. at 662, when BLM fails to comply with the O&C Act’s timber sale
mandate today. In circumstances like these, the Supreme Court has made clear that a “case
is not moot.” Jd. at 663.

Plaintiffs raise a second issue that was not addressed in the Swanson / opinion. It,
too, concerns BLM’s RMPs. In short, plaintiffs take issue with BLM’s decision in the
RMPs to declare each district’s sustained yield capacity as a range that includes a
permissible degree of variance from the base ASQ. They contend that “BLM must offer
[for sale] 100 percent of the declared annual capacity every year—not 60 percent, 70

percent or 80 percent.” Pls.” Mot. Summ. J. at 31 [Dkt. # 54].

10
While this argument is new,° RMPs that permit a degree of yearly harvest variance
are not. In Swanson I, with the 1995 RMPs in effect, the annual sustained yield capacity
against which I measured BLM’s timber sales was a range of permissible volumes. BLM
was, at that time, obligated to sell or offer for sale “at least 80 percent of each district’s
ASQ.” Swanson I, 951 F. Supp. 2d at 78. Plaintiffs now call this language from Swanson
I “mistaken[].” Pls.” Mot. Summ. J. at 30. But far from a mistake, the language in the
Swanson I opinion tracked plaintiffs’ own prayer for relief in the case. See Am. Compl. at
31, Swanson I, No. 10-1843, Dkt. #16 (Feb. 18, 2011) (seeking “[a]n order directing
Defendant... to maintain an actual annual timber sale level... that is not less than 80
percent of the annual allowable sale quantity for each district”). More importantly,
Swanson I’s description of the operative annual sustained yield capacity was taken directly
from the 1995 RMPs. See 951 F. Supp. 2d at 78. The O&C Act compels BLM to sell or
offer for sale timber in an amount “not less than the annual sustained yield capacity when
the same has been determined and declared.” 43 U.S.C. § 2601 (emphasis added). Absent
a challenge to BLM’s capacity declaration, then, it is that agency declaration that sets the
precise sale volume BLM must eclipse each year. Plaintiffs never challenged the validity

of the 1995 RMPs in Swanson I. And so the annual sustained yield capacity declarations

 

> Plaintiffs in Swanson I did make a belated attempt to raise a similar argument after judgment had been
entered in a Motion for Further Relief Under 28 U.S.C. § 2202. See Pls.’ Mot. for Further Relief Under 28
U.S.C. § 2202 at 8-12, Swanson I, No. 10-1843, Dkt. # 73 (Aug. 26, 2013). That motion, which lacked
merit for a host of reasons, was summarily denied. See Minute Order, Swanson I, No. 10-1843 (Dec. 20,
2013). Accordingly, this Court had no occasion to address the permissibility of a yearly harvest variance
in Swanson I.

1]
in those 1995 RMPs—including the incorporated 20% variance—defined the volume of
timber that BLM was obligated to sell for the purposes of this Court’s analysis.

The same is true this time around. There can be no dispute that both the 1995 and
2016 RMPs, on their face, declare each O&C district’s annual sustained yield capacity as
a range, with a permitted amount of annual variance. See Swanson I, 951 F. Supp. 2d at 78;
NCO ROD at 6; SWO ROD at 6; Hardt Decl. §/] 5-6. Like in Swanson I, plaintiffs’
complaint here does not challenge the RMPs themselves. See Corrected Compl. {{ 97-
101, 117-119. And if the complaint were not clear enough, plaintiffs have repeatedly
disclaimed any challenge to BLM’s RMPs throughout these proceedings. Indeed, in their
reply brief in support of summary judgment, plaintiffs described their claims as “based
solely on the O&C Act, 43 U.S.C. § 2601, not on any BLM resource management plan.”
Pls.’ Rep. in Supp. of Summ. J. at 8 [Dkt. # 59]. During an unsuccessful attempt to amend
their complaint, plaintiffs argued, “nothing in the [proposed] amended complaint in this
case challenges the decision to adopt the new resource management plans.” See Pls.’ Rep.
in Supp. of Mot. for Leave to File Am. Compl. at 10 [Dkt. # 39]. They even went so far as
to claim that their “allegations have nothing to do with the 2016 resource management
plans.” /d. at 11. Having assured defendant, and the Court, that they are not challenging
any RMPs, plaintiffs cannot now argue that the sustained yield capacity declarations in the
1995 and 2016 RMPs should not be used to determine whether BLM violated the O&C
Act’s timber sale mandate. “[T]he annual sustained yield capacity” for O&C land was
“determined and declared” in those RMPs. 43 U.S.C. § 2601; see NCO ROD at 6; SWO

ROD at 5-6. The declarations in those RMPs thus set BLM’s required minimum timber

12
sales, see 43 U.S.C. § 2601, and the declarations include both base ASQs and ranges of
permissible variance.

That said, even accepting the sustained yield capacity ranges declared in the 1995
and 2016 RMPs, the record establishes that BLM has repeatedly failed to comply with the
O&C Act’s timber sale mandate. Defendant does not dispute that “BLM sales fell 571.1
mimbf short of the statewide total ASQ from 2009 to 2016, equal to a statewide 35 percent
shortfall.” Pls.’ Mot. Summ. J. at 33 (emphasis omitted). This deficit is well outside the
variance permitted by the then-operative 1995 RMPs. See Swanson I, 951 F. Supp. 2d
at 78; AR 20529. Richard Hardt (“Hardt”), BLM’s planning and environmental
coordinator in the Oregon- Washington Office, submitted a declaration “acknowledg|ing]
[BLM’s] long-term departure from the timber management outcomes predicted under the
1995 RMPs.” Hardt Decl. { 2. And Hardt goes on to state that BLM has only “committed
to offering a volume of timber within the [current] declared ASQ range by fiscal year
2019." Id. 49. This, of course, amounts to a concession that BLM has consistently failed
to sell or offer for sale an annual volume of timber that is “not less than the [declared]
annual sustained yield capacity” for O&C land. 43 U.S.C. § 2601; see also Swanson I, 951
F. Supp. 2d at 78 (identifying timber sale shortfalls in 2004, 2005, 2007, and 2009).

When an agency fails to discharge a statutory duty, as BLM has done here, “the
Court may declare the agency’s failure to act as unlawful and compel the agency to act.”
Swanson I, 951 F. Supp. 2d at 84 (citing 5 U.S.C. § 706). Defendant has, however,
requested that the parties be permitted an opportunity to brief the precise contours of any

order compelling it to act before such an order is entered. See Fed. Def.’s Cross-Mot.

13
Summ. J. at 38; cf Am. Hosp. Ass’n v. Azar, 348 F. Supp. 3d 62, 85-87 (D.D.C. 2018)
(“Plaintiffs are entitled to equitable relief. Fashioning that relief, however, requires
supplemental briefing from the parties addressing the reliefs proper scope and
implementation.”). Because plaintiffs did not raise any argument opposing the request,
additional briefing will be permitted. The parties’ briefs should detail their respective
positions on the proper remedy for the violations of the O&C Act described in this
Memorandum Opinion.
CONCLUSION

For the foregoing reasons, the Court GRANTS IN PART plaintiff's motion for
summary judgment and DENIES defendants’ cross-motion. The parties are ORDERED to
submit supplemental briefs detailing their respective positions on the proper remedy for
defendant’s violations of the O&C Act. Both parties shall submit their opening briefs on
remedy, which shall be limited to no more than fifteen pages each, within thirty days of
this Memorandum Opinion’s issuance. The parties may then file responsive briefs on
remedy, limited to no more than ten pages each, within fourteen days of the filing of their
opponent’s opening brief. An Order consistent with this decision accompanies this

Memorandum Opinion.

RICHARD J.
United States District Judge

14
